DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to inventions non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.

Allowable Subject Matter
Claims 9 & 13-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method of mixing between 2 and 4 gases 
However, the prior art fail to teach or fairly suggest the Applicants’ claimed method of mixing between 2 and 4 gases, comprising: providing a mixture composition control, comprising a predetermined composition input and a composition trim input, providing N gas flow meters, comprising a N gas streams, and N desired gas flow rates determined by the mixture composition control, wherein N is between 2 and 4, mixing the N gas streams, thereby producing a mixed gas stream at the predetermined composition and at a line pressure, configuring the N flow meters to adjust the N gas streams to maintain the line pressure at a predetermined value, while maintaining the predetermined composition, measuring each of the N gas streams, at first predetermined intervals of time, and totaling each of the measured N gas streams over a second predetermined interval of time, thereby determining the total N second gas flow rate for each of the N gas streams at the second predetermined interval of time, adding the measured N gas flow rate, thereby determining the total N first gas flow rate at the first predetermined intervals of time, adjusting the composition trim input to vary the composition of the mixed gas, without modifying the predetermined composition input, dividing each of the N measured gas flow rates by the total N first gas flow rate, thereby determining an instantaneous calculated theoretical percentage for each of the N gas streams at the first predetermined intervals of time, dividing the total first gas flow rate for each of the N gas streams by the total N second gas flow rate, thereby determining a cumulative calculated theoretical percentage for each of the N gas streams over the second predetermined interval of time, sounding an alarm, and/or terminating both the N gas streams, if either of the following exceed a predetermined range value: the instantaneous .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798